Citation Nr: 0822436	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-38 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dermatitis on the lower 
extremities, groin, buttocks and torso, to include as due to 
exposure to herbicides or as secondary to a service-connected 
fungal infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.  The claims folder 
has since been transferred to the Cleveland, Ohio RO.

Hearings on this matter were held before a Decision Review 
Officer in May 2007, and before the undersigned Veterans Law 
Judge sitting at the RO on April 24, 2008.  Copies of the 
hearing transcripts have been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he worked at U.S. Steel from 
his service discharge until 1997, and that he took a 
disability retirement because of his skin disorder.  Of 
record is an April 1997 letter from the veteran's former 
employer, Container Concepts, Inc., showing that the veteran 
was instructed not to return to work because of a medical 
disorder.  Upon remand, a request for the veteran's 
disability retirement records should be made.  

In August 2005, a private treatment provider, Dr. J.R.B., 
attributed the veteran's skin disorder to herbicide exposure.  
The veteran's records of treatment for a skin disorder should 
be requested from Dr. J.R.B.

The veteran, who has a currently diagnosed skin disorder, has 
indicated that the disorder first manifested during his 
Vietnam service, and, alternatively, that it can be 
attributed to his service-connected fungal disorder of the 
feet.  The veteran has received several VA examinations; 
however, none of the examiners have discussed the etiology of 
his disorder.  A new VA examination is therefore necessary on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, request 
that the records pertinent to his leaving 
U.S. Steel and/or Container Concepts, 
Inc., be provided.  If such records are 
unavailable, a negative response should be 
obtained.

2.  After obtaining any necessary 
authorization from the veteran, request 
that Dr. J.B.R. provide the records of the 
veteran's treatment for a skin disorder.  
If such records are unavailable, a 
negative response should be obtained.

3.  Schedule the veteran for a VA 
dermatology examination to ascertain the 
nature and etiology of the skin disorder 
that affects his lower extremities, 
buttocks, groin and torso.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.

For any skin disorder found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it had its onset in service 
or is otherwise  related to the veteran's 
period of active service, including as due 
to herbicide exposure or, alternatively, 
as secondary to a service-connected fungal 
infection of the feet.  The examiner 
should provide a rationale for any opinion 
provided.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
